Title: To James Madison from Carlos Martínez de Yrujo, 20 April 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


20 April 1803, Washington. States that he hastened to inform JM as soon as the dispatches were received of the news that the king, anxious to maintain harmony with the U.S., commanded Morales to revoke his decree forbidding the right of deposit at New Orleans to U.S. citizens. Now adds that the king, to demonstrate his good faith and respect for obligations, including those contracted with the U.S., ordered inserted into the treaty retroceding Louisiana to France the definitive clause, “salvando los derechos adquiridos por otras Potencias en virtud de tratados que con ellas haya hecho la Espana.” JM will see that, according to the sentiment and letter of the clause, the rights of navigation and deposit conceded to U.S. citizens by the treaty of 1795 have been preserved. Yrujo has also been directed to express to the president the king’s pleasure at Jefferson’s friendly, prudent, and moderate conduct during the agitation occasioned by the decree of the temporary intendant of New Orleans. The king, aware of the virtue and equity of Jefferson and the desire of the U.S. to maintain peace and good understanding with Spain, wishes to exhibit the same sentiments.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish. Docketed by Wagner.



   
   “Saving the rights acquired by other powers in virtue of treaties that Spain has made with them” (editors’ translation).


